Action by a wife for a separation on the grounds of cruelty and failure to support, in which her husband counterclaims for a separation on the ground of abandonment. The appeal is from an order dated October 22, 1957 granting respondent’s motion for temporary alimony and a counsel fee and referring the issue as to the amount thereof to an Official Referee for hearing and determination, and from an order dated December 11, 1957 determining the amounts of the alimony and the counsel fee. Order dated October 22, 1957 affirmed, with $10 costs and disbursements. No opinion. Order dated December 11, 1957 modified (1) by striking from the first ordering paragraph “Ninety-five ($95.00)” and by substituting therefor “Fifty ($50.00)”, (2) by striking therefrom the fourth ordering paragraph and by substituting therefor “ ordered that plaintiff’s counsel fee be and it hereby is determined in the sum of $750.00, and that defendant pay the unpaid balance of said sum to the plaintiff at the office of her attorney, Erwin Weiss, Esq., 26 Court Street, Brooklyn, New York; and it is further”, (3) by striking from the fifth ordering paragraph “ $1500.00 ” and by substituting therefor “ $750.00 ”, and (4) by adding, after “plaintiff’s counsel fee” in the fifth ordering paragraph, “if any”. As so modified order affirmed, without costs. The unpaid balance of the counsel fee of $750 is to be paid within 10 days after entry of the order hereon. Under all the facts and circumstances the temporary alimony and counsel fee should be reduced as above indicated.
Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.